10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

§
o OFF Ig¢§’
Rodney Pederson, Pro Se <$,9 33 @
3705 Arctic Blvd. #1537 410 3049
Anchorage, AK 99503 C‘O' » 0
907-243_?494 ' 0)9/@1;9/0
f

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

RODNEY S. PEDERSON, )
an individual, )
)

Plaintii`f, )

)

vs. )

)

WILLIAM MORSE, PRESIDING JUDGE OF )
THE THIRD JUDICIAL DISTRlCT AT )

ANCHORAGE, JUDGE MICHAEL COREY, )
ANCHORAGE TRIAL COURT, JUDGE ERIN )
MARSTON, ANCHORAGE TRIAL COURT, )
JUDGE ANDREW PETERSON, )
ANCHORAGE TRIAL COURT, JAMES E. )
TORGERSON, STOEL RIVES, )
)

Defendants. )

) Case No. ?Q:\§§'C\/’[HZ£§L'L@/E

COMPLAINT UNDER THE CIV[L R[GHTS ACT

 

A. Jurisdiction

Jurisdiction is invoked under 28 USC Sec. (a)(l)(2)(3) & (4) and 42 USC Sec. 1981,
1982, 1983, & 1985. ln addition, Plaintiff"S Alaska Native Corporation Stock Was
transferred to him and continues to be governed pursuant to the terms of the Alaska
Native Claims Settlement Act, 43 USC sec. 1601 et Seq. and Specifically applicable to

Pcderson v. Morsc. Corcy. Marston. Pctcrson & 'l`urgurson Comp!ainl page 1

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 1 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

this case, 43 USC sec. 1606 (h) (1) (A) vests in the Plaintiff all of the rights of a stock-
holder of a business corporation incorporated in the State of Alaska.

As a threshold matter regarding the jurisdiction of this court over the judicial
officer defendants named below, the injunctive relief requested, or any relief, in damag-
es or otherwise for that matter, is not available in the courts of the State of Alaska
pursuant to the federal statutes listed above for the civil rights violations that are alleged
below. Such relief can only be obtained by the Plaintiff from this Court. Regarding
immunity of judicial officers from suit, immunity does not apply to actions taken with-
out jurisdiction. Each of the defendant judges attempted to take jurisdiction over an
issue or issues that the Alaska Supreme Court did not remand for iiirther proceedings
while each refused to address the issues actually remanded. Any action taken by each
court concerning or in furtherance of issues NOT remanded were taken without actual
jurisdiction, and in violation of my civil rights.

In addition, intentional acts which violate the civil rights of individuals, or inten-
tional act committed for prohibited reasons, including actions violating my civil rights,
as an Alaska Native, as alleged below, including the actions of judicial officers partici-
pating in a conspiracy to deny or which in fact denies the civil rights of an individual
because of his race or another prohibited reason, renders the acts or actions beyond the

jurisdiction of the judicial officer or officers participating Absolute immunity is not a

Pcderson v. Morse, Corey, Marston, Peterson & Torgcrson Complainl page 2

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 2 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

bar to suit seeking only injunctive relief, (NOT money damages) from judicial officers

acting outside of their jurisdiction, for civil rights violations.
B. Parties

1. Plaintiff This complaint alleges that the civil rights of Rodney S. Pederson, who’s
current mailing address for purposes of receiving orders and notices from the court and
service from the defendants is 3705 Arctic Blvd #1587, Anchorage, Ak 99503, were

violated by the actions of the individuals named below.
2. Defendants

Defendant No. l. William Morse is a citizen of Alaska, and is employed as a Superior
Court Judge. The defendant personally participated in the violation of my civil rights
and in concert with other persons, violated one or more of the federal statutes listed
above. The policies, customs or practices of the Anchorage Trial Courts as applied to
me by this defendant and the other named defendants in the specific case in which l am
a litigant against the Arctic Slope Regional Corporation (“ASRC”) have violated and
continue to violate my civil rights, and I seek injunctive relief, or any other relief the

court deems appropriate

Defendant No. 2. Michael Corey is a citizen of Alaska, and is employed as a Superior
Court Judge. The defendant personally participated in the violation of my civil rights

and in concert with at least one other person, violated one or more of the federal statutes

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 3

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 3 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

listed above. The policies, customs or practices of the Anchorage Trial Courts as ap-
plied to me by this defendant and the other named defendants in the specific case in
which I am a litigant against ASRC have violated and continue to violate my civil rights,

and I seek injunctive relief, or any other relief the court deems appropriate

Defendant No. 3. Erin l\/Iarston is a citizen of Alaska, and is employed as a Superior
Court Judge. The defendant personally participated in the violation of my civil rights
and in concert with other persons, violated one or more of the federal statutes listed
above. The policies, customs or practices of the Anchorage Trial Courts as applied to
me by this defendant and the other named defendants in the specific case in Which I am
a litigant against ASRC have violated and continue to violate my rights, and I seek

injunctive relief, or any other relief the court deems appropriate

Defendant No. 4. Andrew Peterson is a citizen of Alaska, and is employed as a Superi-
or Court Judge. The defendant personally participated in the violation of my civil
rights and in concert with other persons, violated one or more of the federal statutes
listed above. The policies, customs or practices of the Anchorage Trial Courts as ap-
plied to me by this defendant and the other named defendants in the specific case in
which l am a litigant against ASRC have violated and continue to violate my rights, and

l seek injunctive relief, or any other relief the court deems appropriate

Defendant No. 5. J ames E. Torgerson is a citizen of Alaska, and is employed as an

attorney at the law firm of Stoel Rives with an office at 510 L St., Suite 500, Anchor-

Pedcrson v. Morse. Corcy_ Marston. Petcrson & Torgcrson Complaint page 4

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 4 of 49

 

10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

 

age , Ak 99501. The defendant personally participated in the violation of my civil
rights and in concert with other persons, violated one or more of the federal statutes
listed above; more specifically, while representing his client ASRC, in a case in which l
am involved as a litigant against ASRC, this defendant participated with one or more of
the above named defendants in actions that have violated and continue to violate my
civil rights, and against this defendant I seek injunctive relief, or any other relief,
including money damages, that the court deems appropriate Because this defend~
ant is not a state employee or judicial officer, this is the ONLY defendant from

whom I seek money damages

C. Causes of Action

Plaintiff, Rodney S. Pederson, for his complaint against Defendants states and
alleges as follows:
To summarize and clarify the organization of the several Claims below, Claim l through
Claim 5 allege, and the Supporting Facts for Claims 1 through 5 demonstrate how each
Defendant’s actions or omissions violated my civil rights in violation of one or more of
the federal statutes listed above. Claim 1 through Claim 4 also provide supporting facts
that show how each judicial officer’s prohibited actions or omissions were beyond each
Defendant’s remandedjurisdiction. Claim 6 through Claim 10 allege and the Support-
ing Facts for Claims 6 through 10 demonstrate how the actions or omissions of each of
the Defendants, constituted acting in concert with one or more of the other Defendants,

Pederson v. Morse_ Corcy_ Marslon_ Pctcrson & '|'orgcrson Cumplaint page 5

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 5 of 49

 

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

which resulted in a conspiracy that violated my civil ri ghts, and the violation of one or
more of the statutes listed above, specifically including 42 USC sec. 1985.

Claim 1: On or about December 5, 2014, and on an unknown date or dates thereafter,
my right to equal protection of the law and rights to due process were violated by the
actions or omissions of Judge Michael Corey, in violation of one or more of the federal
statutes listed in section A above. in addition, the actions or omissions of Judge Corey
that violated my civil rights were committed beyond the jurisdiction remanded by the
Alaska Supreme Court for further proceedings by the Court’s Opinion in Pederson v.

Arctic Slope Regional Corp., 331 P.2d 384 (AK 2014).

Supporting F acts

During Judge Corey’s hearing on my Motion for Judgment Consistent with the
Pederson Opinion of the Supreme Court of Alaska, which Was held the morning of
December 5, 2014, Judge Corey made it perfectly clear that he was not going to be
grantingjudgment in my favor, regardless of the Alaska Supreme Court’s Opinion
recently having been issued, reversing Judge Tan’s ruling for the Arctic Slope Regional
Corp. (“ASRC”). In fact, during the hearing, Judge Corey instead made it clear that for
me to obtain judgment against ASRC from his court would require another appeal by me
to the Supreme Court. Judge Corey made statements during the hearing indicating that
he agreed with the rulings of the prior trial court that had been reversed like “Judge Tan
got it right.”

Pcdcrson v. Morsc. Corey, Marston` |’cterson & 'l`orgerson Complaint page 6

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 6 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Judge Corey’s comments were likely intended to antagonize me as much as
indicating his claimed authority to ignore the Opinion of the Supreme Court (by “Judge
Tan got it right”) when refusing to comply with the remand orders of the Court which
exhibited a disdain for the law, a lack of respect for the position to which he had been
just recently appointed, and resulted in the denial of my right to the equal protection of
the law guaranteed to every citizen. Judge Corey, with nearly thirty years as an attomey,
did not misunderstand the law or “misread” the Opinion of the Supreme Court. Judge
Corey knew what the Opinion meant and what the law was; he was intentionally refus-
ing to properly apply the law as clarified by the Alaska Supreme Court for the benefit of
an Alaska Native litigant, which impermissibly reduced the value of my ASRC stock,
taking a valuable personally property right from me without due process of law.

In addition to refusing to apply the law, consistent with the Opinion of the Su-
preme Court, Judge Corey exhibited bias against me and tried to antagonize me during
the hearing, perhaps in attempt to get me to lose my temper, but also to convince me to
settle on unfavorable terms or to dismiss my action. At the end of the hearing, after
giving opposing counsel everything he had requested and could have hoped for, or may
even had pre-arranged, when ASRC said “thank you” to the court, Judge Corey could
not resist one more slight against me and said “and l know Mr. Pederson thanks me too”
which I took to mean for ruling against me.

Subsequent events reinforce my allegation of bias and denial of equal protection

Pederson v. Morse, Corey, Marston, peterson & Torgerson Complaint page 7

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 7 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

December 5, 2014 was a Friday. Immediately after the hearing, because I recognized
the inappropriateness of Judge Corey’s conduct during the hearing, I began work on a
motion to disqualify setting forth the facts, including some of the more offending state-
ments and reviewing case law. Afcer reviewing the canons of judicial conduct the next
Monday, I completed my motion which I filed the next Tuesday December 9, 2014.

Certain traumatic experiences are seared into a person’s memory and can never be
removed. Some of Judge Corey’s comments during that December 5, 2014 hearing are
seared into my memory. His apparent or feigned disdain for the Supreme Court’s
reversal of Judge Tan’s rulings “Judge Tan got it right”; and his desire to rub salt into
my open wound at the end of the hearing “and I know Mr. Pederson thanks me too”.
Like the stinging words of a bully granted the power to determine your fate who knows
you are powerless. My Motion for Disqualification of Judge Corey and Motion for
Reconsideration of Judge Corey’s oral denial of my motion for judgment are attached
for additional factual detail.

I didn’t obtain a copy of the recording of the hearing to prepare my motion for
disqualification as the words said were perfectly fresh in my mind, but I strongly urged
any reviewing court to listen to the recording to hear Judge Corey in action. As I ex-
pected, Judge Corey denied my motion to disqualify. The reviewing court, Judge
Aarseth, I believe, affirmed the denial, which l chalked up to professional courtesy

between judges, and I am not aware if he actually listened to the recording of the hear-

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 8

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 8 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

ing. Very soon after this though, Judge Corey was assigned the cases of a retiring judge

and was removed from my case.

It was not until much later, in April of 2017 that I actually obtained a copy of the
recording of the December 5, 2014 hearing. I obtained the copy to move to have the
transcript the defendant ASRC had filed stricken because the transcript seemed to be
missing some of the comments that Judge Corey had made. ASRC counsel had filed the
transcript with another pleading so I wanted to compare it against the official court
recording for accuracy.

I had learned that the law firm purchaser of transcripts sometimes “made mis-
takes” in them, in their favor of course, earlier in the case. When ASRC quickly volun-
teered to pay for and provide the transcript of the trial in the case for the Supreme Court
appeal, I wondered why, until I tried to use the copy they provided me while preparing
my brief. Some of Judge Tan’s statements favorable to me were not in the transcript
Some statements were mislabeled regarding who said them; others were mistakenly
transcribed; again in the purchasers (ASRC’s) favor. It was too close to the deadline for
filing for me to obtain a copy of the recording by then.

When I listened to the recording of the December 5, 2014 hearing to document
the inconsistencies With the transcript filed by ASRC, I was shocked that some of the
comments by Judge Corey that I wanted to cite to in the recording were not on the
recording For example “Judge Tan got it right” was not on the recording anywhere.

Pederson v. Morse, Corey, Marston, Pcterson & Torgerson Complaint page 9

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 9 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

The whole discussion by Judge Corey about Judge Tan getting the law right in 2009, and
ASRC properly “complying with the law” as it was then, which justified giving them a
“do over” and allowing them to start the process all over again as if no trial had even
happened was missing. Judge Corey’s final comment “andl know Mr. Pederson thanks
me too” was sanitized into something quite different to fit Judge Corey’s claim in his
denial that he just meant I was thanking him for changing the date of the hearing

I was shocked; I thought that recordings of hearings were supposed to be word for
word actual recordings of the hearing and unaltered and unedited, which they are. If a
recording was going to be “sanitized” to protect a Judge for inappropriate comments and
conduct during a hearing, the December 5, 2014 hearing in the Pederson case would be
the perfect hearing. l was the only person for my side in the court room. I was repre-
senting myself. There was the defense counsel and his client and the judge and his
clerk. Those were the only people there.

The only people with any real reason to remember exactly what was said would be
anyone with a strong reason to remember. However, I had also immediately gone and
prepared a contemporaneous document that corroborates my memory, my Motion to
Disqualify, highlighting a traumatic experience for a legal practitioner, being mistreated
and bullied by a judge. Judge Corey’s denial, issued on December 12, 2014, does not
actually dispute what I recalled was said but primarily disputes the intent of the court in

making the statements I am attaching a copy of the denial for additional factual detail.

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 10

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 10 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

I do not know at this time when or how the recording of the December 5, 2014
hearing was edited or “sanitized”, which is how I describe the edits for lack of a better
term, but I firmly believe it was. Recordings must sometimes need editing to remove
swear words or confidential information or other things that undoubtedly need to be
edited out. It is possible that during such a process, the recording of this hearing could
have been edited to conform the recording to Judge Corey’s denial of my motion. The
discovery process will illuminate when editing could occur.

Also missing or at least not fully conveyed by the recording of the hearing was
Judge Corey’s considerable focus on trying to convince me to add claims related to the
additional documents ASRC claimed it had provided me for inspection pursuant to new
demands I had made after the Supreme Court’s ruling. Judge Corey, like the other
judges assigned after him recognized that the Alaska Supreme Court Opinion only
remanded specific issues for further proceedings The proper purpose issue, having
been conceded by ASRC at trial was NOT remanded, so both Mr. Torgerson and Judge
Corey recognized a way had to be found to obtain jurisdiction over the issue. The
procedure or theory Judge Corey used to obtain jurisdiction to “do-over” the entire case
claimed that because the Supreme Court supposedly “changed the law”, which Judge
Corey knew was an erroneous theory, rendered any actions or omissions based upon the
theory, an intentional denial of my legal rights and beyond the proper subject matter

jurisdiction of the court.

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page l l

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 11 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Both Judge Corey and Torgerson tried, with the judge leading the effort, to “con-
vince” me to “voluntarily” (actually trick me) bring the allegedly provided additional
records into the case as an avenue to provide jurisdiction. I refused of course, recogniz-
ing the tactic. Judge Corey eventually gave up on trying to “convince” me to agree to
bring in the other records and instead adopted the “changed the law” ruling and simply
ordered that ASRC would be allowed to essentially start all over and be allowed to again
respond to my demands more than five years after the first time. Torgerson then pro-
claimed that he could then also argue the proper purpose issue pursuant to the theory.

I brought up and discussed this focus by Judge Corey in my motion to disqualify as
evidence of bias, which is why the edited recording makes it sound as though Judge
Corey was completely neutral and he made sure to proclaim the Pederson case was only
about the 2009 records in the sanitized recording One thing the recording does not
make clear is that my statement that “that is exactly right” regarding the records in
dispute in the case was part of my argument to convince Judge Corey that the 2009
records were the only records at issue; I was not agreeing with him as the recording
makes it seem.

The combined effect of Judge Corey’s actions, primarily his erroneous rulings,
was to deny me the equal protection of the law that any other Alaskan citizen and corpo-
rate stockholder would receive under the law; the enforcement of the provisions of AS

10.06.430, Alaska’s corporate inspection statute, as guaranteed by 43 USC sec. 1606 (h)

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page |2

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 12 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

(1) (A), and the proper application of an Opinion of the Supreme Court of Alaska.
Judge Corey also improperly exercisedjurisdiction beyond the Court’s remand pursuant
to the “changed the law” theory, which caused further harm, as demonstrated by the

Alaska Supreme Court’s summary reversal of the theory.

M The allegations made above in Claim 1 are re-alleged and referenced herein as
if set out in full. After the removal of Judge Corey from my case, Judge Erin Marston
was assigned to the case. On more than one occasion fi'om about February of 2015
through about March 1, of 2018, my right to the equal protection of the law and rights to
due process were violated by the actions or omissions of Judge Marston, in violation of
one or more of the federal statutes listed in section A above. In addition, the actions or
omissions of Judge Marston that violated my civil rights were committed beyond the

jurisdiction remanded by the Alaska Supreme Court Opinion in Pederson.

Supporting Facts

After Judge Marston was assigned to presiding over the remanded Pederson case
from Judge Corey, he continued the pattern and practice began by Judge Corey of
actions or omissions that denied my rights to equal protection under the law. In an effort
to conclude the liability portion of the case, consistent with the Opinion of the Supreme
Court of Alaska, I filed a second motion for summary judgment In his written ruling
denying my motion, Judge Marston formally adopted the unsupported “the Supreme

Court changed the law” legal theory that Judge Corey had orally adopted during the

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page |3

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 13 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

December 5, 2014 hearing discussed above (the discussion that is largely missing from
the recording), which according to Judge Marston’s ruling, completely exonerated
ASRC from liability for violating AS 10.06.430. According to the theory, ASRC “com-
plied” with the law as "it existed” in 2009, pursuant to Judge Tan’s ruling, then the law
“was changed” by the Supreme Court in 2014, therefore, ASRC did not violate the law
in 2009.

As Judge Corey had stated he was going to force me to do to obtain ajudgment, I
appealed Judge Marston’s exoneration of ASRC to the Alaska Supreme Court. On July
20, 2016 the Court summarily reversed Judge Marston ruling that “the superior court
erred as a matter of law by concluding our shareholder inspection rights rulings in
Pederson...were a change from the law existing in 2009;”. The Court then directed
Judge Marston to “reevaluate” my motion with the “correct legal framework in mind”.
A copy of the Alaska Supreme Court’s July 20, 2016 Order is attached for further
factual detail

After the Alaska Supreme Court’s July 20, 2016 ruling, Judge Marston said in a
status conference that he would issue summary judgment pursuant to the Supreme
Court’S directive This turned out to not be true. lnstead_, in February 2017, Judge
Marston issued a ruling entitled Order Granting Partial Summary Judgment, however,
the order actually denied summary judgment and reached a nearly identical result as his

ruling that had been summarily reversed by the Supreme Court. Pursuant to the new

Pederson v. Morsc, Corey. Marston. Peterson & `I`orgcrson Complaint page 14

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 14 of 49

 

10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

 

ruling, ASRC would get its “do-over”, this time because Judge Marston found that “no
court” had ruled on the proper purpose issue, which Judge Marston recognized would be
a factual basis for exonerating ASRC and less susceptible to reversal on appeal.

Of course this finding by Judge Marston was incorrect The original trial court,
Judge Tan, had addressed the proper purpose issue in pre trial motions and found during
trial the issue was “not in dispute” even stating that l had a proper purpose. The Su-
preme Court had discussed the issue, but since it was conceded during trial made no
ruling on the issue. l presented evidence in subsequent motions submitted to Judge
Marston. Judge Marston denied or stayed the motions l filed and proceeded on his and
ASRC’S quest to re-litigate the proper purpose issue as an avenue to exonerate ASRC
despite the unambiguous rulings of the Supreme Court of Alaska.

To avoid another appeal by me to the Supreme Court of Judge Marston’s erroneous
rulings, the court or someone somehow accomplished preventing me from actually
receiving my copies of Judge Marston’s orders. l did not actually obtain a copy of
Judge Marston’s initial order re-evaluating and denying my summary judgment motion
as directed by the Supreme Court discussed above, until approximately two months after
it was issued. l finally obtained a copy when l went to the clerk’s office and requested a
copy in April of 2017. The ruling had been issued in February. lt was well past the
deadline for a timely appeal ln nearly nine years of litigation involving several cases

between ASRC and myself, this was the first order from a court that l could recall that I

Pederson v. Morse, Corcy` Marston. Peterson & 'l`orgerson Complaint page 15

Case 3:18-cV-00252-RRB Document 1 Filed '10/23/18 Page 15 of 49

 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

had not received

lnitially, l thought that it could have been lost or a mistake in delivery or some
other innocent reason for my not receiving that order. But then it happened again. l did
not timely receive the next reviewable order issued by Judge Marston. By the time l
obtained a copy, it was again too late to timely ask for review by the Supreme Court.
Then it happened a third time; I again did not receive a third reviewable order issued by
Judge Marston.

The third order included notice of a hearing scheduled by the court, A hearing l
did not attend because I did not receive the order and had no knowledge that a hearing
was even scheduled Later when l reviewed the case file to obtain orders l did not
receive, I found an admonition in the minute notes of the hearing in which Judge Mars-
ton stated he would dismiss the case ifl missed another hearing Of course, the court
and ASRC counsel both likely knew as they discussed the issues without me that I had
not received the order and had no notice of the hearing

After each of the three times discussed above that I did not receive orders at my
address of record, l notified the court in a filing After the third time, l also began to
periodically go to the clerk’s office to review the case file to look for orders that Judge
Marston may have issued that I had not received. l also rented a locked and secure
mailbox for delivery of the court’s orders and notices and for service by the opposing

party to eliminate any possibility that orders were “disappearing” from my mailbox. I

Pederson v. Morsc` Corc)z Marston. l’cterson & 'I`orgerson Complainl page 16

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 16 of 49

 

13

14

15

16

17

18

19

20

21

22

23

24

25

 

also filed a change of address for service with the court and the reason why such a
measure was needed l am attaching two of the filings entitled Notice of Failure of
Service and my notice of change of address for additional factual detail.

ln the meantime, Judge l\/larston, apparently tiring of attempting to fend off my
fully supported filings arguing against re-opening a closed and decided issue post
appeal, decided he was simply going to unilaterally order the issue be re-opened and re~
litigated and take jurisdiction I had also finally received an order that I would try to get
reviewed; Judge Marston’s stay order. ln my petition for review l highlighted my
problems with receiving orders and that Judge Marston was refusing to comply with the
Supreme Court’s .luly of 2016 Order. l realized it was a tenuous proposition that the
Court would accept the petition to review a stay order, but I thought they might at least
know what was occurring on remand The petition was not docketed

After Judge Marston conducted one last hearing in which he ordered the parties to
submit briefs on whether the proper purpose issue should be re-opened and whether to
grant the discovery request of ASRC to allow them to “find evidence” from me to
oppose my proper purpose, l obtained copies of two orders l had not received on a trip
to the clerk’s office to check the file for orders just in case. To my surprise, these two
orders were signed by Judge Morse, the presiding judge of the Third Judicial District
and not Judge Marston. lt would be speculation on my part as to why Judge Morse ruled

on these requests and issued these two orders.

Pederson v. Morse_ Corey. Marsron` Peterson & 'l`orgerson Cmnplaint page l7

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 17 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

Like in the case of Judge Corey’s actions, all of the actions or omissions by Judge
Marston that were taken on the basis of the erroneous “changed the law” theory, and
afterwards when he just unilaterally decided to re-open the proper purpose issue despite
the specific and limited remand orders in the 2014 Pederson Opinion that Marston was
directed to comply with by the Alaska Supreme Court in July of 2016, were beyond the
jurisdiction conveyed by the specific and limited remand orders. All of the violations of
my civil rights by Judge Marston’s actions or omissions outside of the jurisdiction
actually conveyed are violations for which I can seek at least injunctive relief.

The combined effect of Judge Corey’s and Judge Marston’s actions of continuing
and adding to the previous court’s actions or omissions, primarily their erroneous rul-
ings, were to deny me the equal protection of the law that any other Alaskan citizen and
corporate stockholder would receive under the law; specifically the enforcement of the
provisions of AS 10.06.430, Alaska’s corporate inspection statute, as guaranteed by 43
USC sec. 1606 (h) (1) (A), and the proper application of a ruling of the Supreme Court
of Alaska, which impermissibly reduced the value of my ASRC stock, taking a valuable

personally property right from me without due process of law.

Q_lai_nll The allegations made above in Claim l and Claim 2 are re-alleged and refer-
enced herein as if set out in full. After the apparent removal of Judge Marston from my
case, Judge Andrew Peterson was assigned to the case. On or about August 23, 2018,
and possibly on additional dates, my right to the equal protection of the law was violated

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 18

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 18 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

by the actions or omissions of Judge Peterson, in violation of one or more of the federal
statutes listed in section A above. In addition, the actions or omissions of Judge Peter-
son that violated my civil rights were committed beyond the jurisdiction remanded by

the Alaska Supreme Court for further proceedings by the Court’s Opinion in Pederson.

Supporting Facts:

On August 23, 2018, Judge Andrew Peterson, who had been assigned to preside
over my case issued an Order ruling on my and ASRC’s arguments presented in our
briefs regarding the proper purpose issue which Judge Marston ordered us to submit. I
did not receive a notice of assignment at my mailing address of record, so 1 am unsure
how or when Judge Peterson was assigned, nor do 1 know the reason for Judge Mars-
ton’s removal. Judge Marston’s removal must have been why Judge Morse issued the
orders just mentioned above.

In a nutshell, Judge Peterson’s Order continued the process and practice began and
that has continued of the two prior judges assigned to this case since remand by the
Alaska Supreme Court in 2014; of working not to implement the Opinion but to delay or
prevent its application to this case thereby violating my civil rights. By continuing the
process and practice, by continuing to ignore and disregard the actual law and the facts
and by implementing the prior orders of both Judge Corey and Judge Marston, Judge
Peterson, has continued to deny me the equal protection of the law that any other corpo-

rate shareholder in Alaska would receive from the courts of the state, which impermissi-

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 19

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 19 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

bly reduced the value of my ASRC stock, taking a valuable personally property right
from me without due process of law. Since the improper actions were done at least
partly because I am an Alaska Native, the actions of Judge Peterson which violate my
civil rights are a violation of the federal statutes under which I bring this case,

Judge Peterson’s order continued down the path started by Judge Corey and
advanced by Judge Marston; toward re-litigating issues that had already been resolved in
the case, issues actually conceded prior to and during trial, post appeal. An issue that
was not remanded, that the judges were wholly without jurisdiction to hear. All four of
the judges worked towards this same goal to deny me the benefits of my rights under AS
10.06.430, as interpreted by the Alaska Supreme Court. In short, the fourjudges,
working in concert, have collectively denied me the equal protection of the laws that any
other Alaska citizen would enjoy. Whether the four judges actually met to hatch or
continue an intentional conspiracy plan together makes little difference under the stat-
ute; the fact that their individual actions or omissions evidenced intent to participate in
the shared objectives of the conspiracy, and furthered those shared objectives, is what is
important and determinative And the conspiracy, began by Judge Corey, and continued
by each successive judge, including Judge Peterson, to avoid implementing the Supreme
Court Opinion and reidsing to enforce the inspection statute for the benefit of an Alaska
Native violated the federal statutes.

The order issued by Judge Peterson not only again ignores the issues actually and

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 20_

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 20 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

specifically remanded for further proceedings by the Supreme Court, namely the con-
structive denial of my inspection rights by ASRC’s demand that I sign unreasonable
confidentiality agreements, the order also makes several material factual errors, unrea-
sonably parses the wording of the Supreme Court Opinion to fit his agenda and misin-
terprets the legislative history.

The important point about these errors are that they are not innocent mistakes but
intentional to support the desired conclusion of Judge Peterson, which is to support
taking jurisdiction of issues not remanded and allow ASRC to attack my proper purpose,
through nearly unfettered discovery and without any meaningful limitations in the order.
There is not even a limitation that restricts the attacks to those that existed when I made
my demands in 2009, Also, the order includes a blanket denial of all pending and
stayed motions filed by me before he was assigned including my fourth motion for
summary judgment and motion to comply with the rulings of the Supreme Court.
Finally, the order reads more like the brief of an attorney intending to persuade, as
opposed to an order of a judge, as a newly minted jurist may revert to. The order is the
work of a judge favoring one litigant to a pre-ordained result, while trying to appear
impartial.

I have attached Judge Peterson’s order and my response to the denial of my previ-
ously filed orders entitled Constitutional Claims and Motion for Summary Judgment, for

additional factual detail. My motion provides evidence of my proper purpose but also

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 2|

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 21 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

details the “mistakes” and faulty reasoning and arguments in Judge Peterson’s order,
which might appear reasonable if read in isolation. The “constitutional claims” in my
motion in the Pederson are intentionally similar to the claims in this complaint, because
they were intended to notify the trial court that they are violating my rights and that I
have potential federal constitutional claims and to request that they quit violating my
rights by granting my motion for summary judgment that follows. I knew the state trial
court was not the proper venue for filing federal civil rights claims, which I am now
formally filing in the appropriate court in this complaint.

The combined effect of Judge Peterson’s, Judge Corey’s and Judge Marston’s
actions continuing and adding to the previous court’s actions or omissions, primarily the
erroneous rulings of each, was to deny me the equal protection of the law that any other
Alaskan citizen and corporate stockholder would receive under the law; specifically the
enforcement of the provisions of AS 10.06.430, Alaska’s corporate inspection statute, as
guaranteed by 43 USC sec. 1606 (h) (1) (A), and the proper application of a ruling of the

Supreme Court of Alaska, in violation of the federal statutes listed in section A above.

Claim 4: The allegations made above in Claim 1, Claim 2 and Claim 3 are re-alleged

and referenced herein as if set out in full. Afier the apparent removal of Judge Marston
from my case, Judge William Morse was involved in and issued at least two orders in
the Pederson case, including granting my request to submit an over length reply on
February 20, 2018. Judge Morse has been the Presiding Judge of the Third Judicial

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 22

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 22 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

District and Anchorage Trial Courts since the remand of my case from the Alaska
Supreme Court. On or about February 20, 2018, and possibly on other dates, my right to
the equal protection of the law was violated by the actions or omissions of Judge Morse,

in violation of one or more of the federal statutes listed in section A above.

Supporting Facts:

Since soon after the retirement of Judge Tan from the bench, Judge Morse has
been the Presiding Judge of the Third J udicial District at Anchorage. This is the district
where the Anchorage Trial Courts are and the courts in which the Pederson case has
been litigated since remand This is the district in which Judge Morse not only issued at
least two orders in the Pederson case, but in which he supervises the other three defend-
ant judges. I expect that he plays a significant role in the assignment of judges within
his district to the cases of other judges upon retirement, which might result in the re-
moval of a reassigned judge from other cases like when Judge Corey was removed fi‘om
my case, I expect there might be a role played by the Presiding Judge when a judge is
assigned to replace a prior judge. There may even be advice or direction given by the
Presiding Judge on how to proceed with a case so assigned I have attached the orders
signed and issued by Judge Morse as further factual detail for this complaint.

l believe that Judge Morse knew or should have known what was occurring with
my case and the actions and omissions of the assigned judges under his supervision that

were depriving me of, and continues to deprive me of the equal protection of and due

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 23

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 23 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

process of the law. Judge Morse may even have played a role in directing the actions or
omissions of the judges assigned to my case under his supervision Judge Morse worked
in a supervisory capacity over the three judges discussed above who working in concert
deprived me of my right to the equal protection of the law. He likely could have di-
rected action consistent with the Opinion of the Alaska Supreme Court as opposed to
allowing the actions or omissions beyond the jurisdiction of the remand that occurred,
and which continues. Judges do not work in a vacuum, especially when being re-
assigned and replaced on nearly an annual basis on one remanded case, Allowing state
resources to be spent on the shared objective of exonerating ASRC from liability for
violating AS 10.06.430 for nearly a decade now, for over four years since remand which
clearly found liability, by three separate judges at a time when the court closes early on
Fridays due to lack of resources is inexcusable

The combined effect of Judge Morse’s, Judge Peterson’s, Judge Corey’s and Judge
Marston’s actions continuing and adding to the other judges actions or omissions,
including the Presiding Judge’s unexplained frequent replacement of judges, and possi-
ble failure to supervise which allowed the erroneous rulings of the assigned judges, was
to deny me the equal protection of the law that any other Alaskan citizen and corporate
stockholder would receive under the law; specifically the enforcement of the provisions
of AS 10.06.430, Alaska’s corporate inspection statute, as guaranteed by 43 USC sec.

1606 (h) (l) (A), and the proper application of a ruling of the Supreme Court of Alaska,

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 24

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 24 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

which impermissibly reduced the value of my ASRC stock, taking a valuable personal

property right from me without due process of law.

gm The allegations made above in Claim l, Claim 2, Claim 3 and Claim 4 are re-
alleged and referenced herein as if set out in full. On several different dates between
August of 2014, when the Pederson case was remanded continuing until today, includ-
ing on or about, December 5, 2014 and on or about July 18, 2016, J ames Torgerson of
Stoel Rives personally participated in and /or facilitated the actions or omissions of the
judges discussed above and those actions or omissions by Mr. Torgerson, in concert
with one or more of the judges named above, deprived me of my right to the equal
protection of the law, and in doing so significantly reduced the value of my ASRC stock,
taking a valuable personally property right from me without due process of law, in

violation of one or more of the federal statutes listed in section A above

Supporting Facts:

At a status conference held on or about July 18, 2016, Mr. Torgerson lied in open
court, falsely claiming that I had agreed with ASRC’s claim that ASRC had provided all
the records they were obligated to provide me This of course was a demonstrably false
claim to which l had to respond The court used my response as one of its reasons for
denying my motion for summary judgment in Judge Marston’s falsely titled “order
granting partial summary judgment” which actually denied my motion. The basis of the

denial was that the comments during the hearing had demonstrated that there was a

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 25

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 25 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

factual “dispute” over whether ASRC had actually provided the records or not. The
Supreme Court had already conclusively ruled that ASRC had not.

Whether this falsehood by Torgerson was pre-arranged with the court, would likely
be difficult to prove, but the result was the defense counsel and court working in concert
during the conference to deny my summary judgment motion in the face of the Supreme
Court’s directive issued to Judge Marston. The Alaska Civil Rules allow for the staff of
an attorney and the staff of ajudge to communicate about “scheduling” without violat-
ing rules regarding ex-parte communications, which provides an opportunity to pre-
arrange schedules, and perhaps other things, between attorneys and judges.

l have already discussed the transcript filed by Mr. Torgerson of the December 5,
2014 hearing that did not include statements made by Judge Cory during the hearing,
including “Judge Tan got it right” and other statements regarding how the Supreme
Court had “changed the law” supposedly entitling ASRC to a do-over of the entire case,
Mr. Torgerson is presumed to have reviewed for accuracy the transcript he files in
evidence in a case, It would be unethical to knowingly file an inaccurate transcript as
evidence In addition, the final statement by Mr. Torgerson on the recording I obtained
from the clerk is more than the “thank you” to Judge Corey that I recall and noted in my
Motion to Disqualify. It is also more than what Judge Corey noted in his denial of my
motion as simply a “thank you” which was issued close in time to the hearing. I cannot

definitively say that I believe Mr. Torgerson might have edited his comments on the

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 26

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 26 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

recording, but the difference is significant and material.

Mr. Torgerson is also the genesis of the unsupported “changed the law” theory used
by both Judge Corey and Judge Marston that delayed the Pederson case for at least two
of the last 4 years since remand Mr. Torgerson still attempts to claim the benefit of the
theory when periodically claiming Judge Corey’s December 5, 2014 oral “order” still
provides ASRC rights. This is despite the Alaska Supreme Court having completely
disavowed and overruled the theory in its 2016 Order.

In short, several, if not all of the actions or omissions of the Alaska Superior Court
judges discussed above were facilitated by or participated in by Mr. Torgerson. The
actions, false statements in open court, promoting clearly unsupported and ridiculous
“legal” theories to delay a case which creates more work for an opposing party, submit-
ting false or inaccurate evidence, are not only unethical, but also amounts to working in
concert with the judges to deny my right to equal protection under the law. Mr.
Torgerson would not have been able to get away with these actions but for me being an
Alaska Native and the presiding judges being willing or even pre-disposed, intentionally
or otherwise, to take the actions or omissions against me for that reason. These actions
by Mr. Torgerson which have all but eliminated my AS 10.06.430 inspection right as it
relates to my ASRC stock for nearly a decade, has significantly impaired the value of` the
stock, considering that the inspection right is one of the most valuable rights incident to

stock ownership. The Alaska statutes have valued each denial of the right at 10% of the

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 27

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 27 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

value of the stock,

The combined effect of Mr. Torgerson’s, Judge Morse’s, Judge Peterson’s, Judge
Corey’s and Judge Marston’s actions, by facilitating, continuing and adding to the other
four named persons actions or omissions, including his facilitating of the judges rulings,
and possible pre-arranged actions, which allowed the erroneous rulings of the assigned
judges, was to deny me the equal protection of the law that any other Alaskan citizen
and corporate stockholder would receive under the law; specifically the enforcement of
the provisions of AS 10.06.430, Alaska’s corporate inspection statute, as guaranteed by
43 USC sec. 1606 (h) (1) (A), and the proper application of a ruling of the Supreme

Court of Alaska.

M The allegations made above in Claim l, Claim 2, Claim 3, Claim 4 and Claim
5 are re-alleged and referenced herein as if set out in full. On several occasions between
August of 2014, when the Pederson case was remanded continuing until today, specifi-
cally including on or about, December 5, 2014 and on or about July 18, 2016, J ames
Torgerson of Stoel Rives participated in and /or facilitated the actions or omissions of
the other persons named as defendants discussed above, specifically including Judge
Corey and Judge Marston, and those actions or omissions by Mr. Torgerson, in concert
with one or more of the defendants named above, constituted a conspiracy of two or
more persons, who all share the common objective of preventing, delaying or denying
judgment for me in the Pederson case, which under federal law deprived me of my right

Pederson v. Morse, Corey. Marston, Peterson & Torgerson Complaint page 28

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 28 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

to the equal protection of the laws, and my due process rights under the law, in violation
of one or more of the federal statutes listed in section A above, specifically including 42

USC sec. 1985.

Supporting Facts:

Because Mr. Torgerson has participated in the Pederson case since remand as
counsel for the defendants, he has been involved in many, if not most of the actions or
omissions, while working in concert with most if not all of the other Defendants to
achieve the defendants shared objective of not only exonerating, or relieving ASRC
from liability for its officers denial of my AS 10.06.430 inspection right, but also the
shared objective of denying me the equal protection of the law and due process of law,
which necessarily flows and results from the actions or omissions of the Defendants
when working in concert to achieve their primary objective The actions or omissions,
of Torgerson, many of which were highlighted in Claim 5 above are summarized below,
focusing more on how his actions amounted to acting in concert with the other defend-

ants to achieve their shared objectives

At a status conference held on or about July 18, 2016, Mr. Torgerson made false
statements, falsely claiming that I had agreed with ASRC’s claim that ASRC had pro-
vided all the records they were obligated to provide me This was a false claim to which
I had to respond Judge Marston used my response as one of his reasons for denying my

motion for summary judgment in his order entitled “order granting partial summary

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 29

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 29 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

judgment.” The basis of the denial was that the comments elicited by Torgerson’s false
statement during the hearing had demonstrated that there was a factual “dispute” over
whether ASRC bad actually provided the records or not. The Supreme Court had
already conclusively ruled that ASRC had not.

Quite possibly the worst (or best) example of l\/lr. Torgerson and Judge Marston
working together to achieve their shared objectives was Torgerson’s belief that he could
actually make a ruling and issue what amounted to an “order" to me without even filing
a motion with Judge Marston to authorize the issuance Judge Marston had denied my
third motion for summary judgment, deciding it was “another” motion for reconsidera-
tion, even though I had previously filed a motion for reconsideration Judge Marston, at
the urging of Torgerson, ruled my third motion “another” motion for reconsideration,
even though the rules do not allow successive motions for reconsideration l soon after
filed a fourth motion for summary judgment, addressing all of the issues that “justified”
the denial of my third motion Attorney Torgerson’s response was his “ruling” in a
Notice of Mootness, that my fourth motion was simply “another” motion for reconsider-
ation and was therefore moot and that he was not required to respond unless “directed”
to do so by Judge Marston

With my fourth motion for summaryjudgment l also filed a Motion for the Court
to Comply with Orders of the Supreme Court of Alaska. This motion pointed out that

Judge Marston’s steadfast refusal to address or even acknowledge the Supreme Courts

Pederson v. Morsc. Corey. Marston Peterson & Torgerson Complainr page 30

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 30 of 49

 

13

14

15

16

17

18

19

20

21

22

23

24

25

 

remand orders in the Court’s 2014 Opinion or the issues actually amounted to judicial
nullification of the Supreme Court’s rulings. In his Notice of Mootness, Torgerson also
deemed this motion a motion for reconsideration After Torgerson’s ruling of moot-
ness, I filed a response objecting to [Quasi-Judge] Torgerson’s ruling that my fourth
motion was moot, and that Torgerson lacked authority to even respond to my motion for
the court to comply with the rulings of the Supreme Court, but I don’t believe Judge
Marston responded to my objection l don’t believe Judge Marston ever responded to
my motion for him to comply with the Supreme Court’s rulings either.

Judge Marston finally peripherally addressed my objection to Torgerson’s “ruling”
that my fourth motion was moot approximately two months later when he issued a stay
of my fourth motion pending the parties briefing and a ruling on his re-opening of the
proper purpose issue The stay order recognized my fourth motion as a motion for
Summary judgment as opposed to Torgerson’s suggestion that the motion was actually
just another motion for reconsideration Torgerson never filed an opposition to my
fourth motion for summary judgment These are all examples of Mr. Torgerson working
in concert with Judge Marston to achieve their shared objective of avoiding and prevent-
ing the implementation of the rulings of the Alaska Supreme Court while they worked
together to develop the factual basis, “lack of a proper purpose” to allow ASRC to avoid
liability. This apparent conspiracy between Judge Marston and Mr. Torgerson, which

began when Judge Corey adopted Torgerson’s “changed the law” theory, has effectively

Pederson v. Morse Corey. Marston Peterson & '1'orgcrson Comp|aint page 31

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 31 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

denied my equal protection under the law for most of the last four years since remand

The transcript filed by Mr. Torgerson of the December 5, 2014 hearing that did not
include statements made by Judge Cory during the hearing, including “Judge Tan got it
right” and other statements regarding how the Supreme Court had “changed the law”
entitling ASRC to a do-over of the entire case was filed in a pleading in which Judge
Corey and Mr. Torgerson also shared a common objective The shared objective had the
effect, both directly and indirectly of denying my right to the equal protection of the law
and the due process of law, violating my civil rights. It would be unethical to file an
inaccurate transcript to gain an advantage in the case for his client or in this situation for
the protection or benefit of a judge

In addition, the final statement by Mr. Torgerson on the recording l obtained from
the clerk is more than the “thank you" to Judge Corey that 1 recall and noted in my
Motion to Disqualify. lt is also more than what Judge Corey noted in his denial of my
motion as simply a “thank you.” lt would likely be difficult to prove, but it is not out-
side the realm of possibility that l\/lr. Torgerson participated in the editing of the record-
ing discussed above to protect Judge Corey, which would be the only explanation for the
change from “thank you.”

Mr. Torgerson is also the genesis of the unsupported “changcd the law” theory
adopted by both Judge Corey and Judge Marston This discredited legal theory coined

by Torgerson resulted in furthering the shared objective ofJudge Corey to delay the case

Pederson v. Morse Corey_ Marston Peterson & 'i`orgcrson C`ornplainl page 32

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 32 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

until he hoped l had submitted and gave up my rights under AS 10.06.430, and Judge
Marston’s objective shared with Mr. Torgerson of the actual exoneration of ASRC.
The actions of Torgerson, Judge Corey and Judge Marston were undertaken despite all
of them being very experienced attorneys who knew or should have known the “changed
the law” theory was baseless l have found no case law where a state Supreme Court
ruling finding a party broke the law, also exonerated that same party for the violation

ln short, several, if not all of the actions or omissions of the Alaska Superior Court
judges discussed above were facilitated by or participated in by Mr. Torgerson to ac-
complish objectives shared with the j udges; furthering shared objectives that added up to
a conspiracy that had the effect of violating my civil rights. The actions of Torgerson,
demonstrate working in concert with the judges to deny my civil rights because the
judges knowingly accepted the assistance or facilitation provided by Mr. Torgerson to
achieve their own objectives Even when the judges knew the contribution of Torgerson
towards the shared objective was factually false or legally unsupportable they accepted
it anyway in furtherance of the shared objective The shared objective to prevent or
deny me, an Alaska Native, the judgment I firmly believe a white corporate shareholder
would already have been granted under the Same facts.

The combined effect of Mr. Torgerson’s, Judge Morse’s, Judge Corey’s, Judge
Marston’s, and Judge Peterson’s actions or omissions, acting in concert to achieve a

shared objective facilitating and allowing the erroneous rulings of the assigned judges,

Pederson v. Morse Corcy. Marston, Peterson & Torgerson Complaint page 33

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 33 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

which prevented compliance with the Supreme Court’s rulings, was to deny me the
equal protection of the laws that any other Alaskan citizen and corporate stockholder
would have received under the law; specifically the enforcement of the provisions of AS
10.06.430, Alaska’s corporate inspection statute, as guaranteed by 43 USC see 1606 (h)

(1) (A), and the proper application of a ruling of the Supreme Court of Alaska.

Claim 7: The allegations made above in Claim 1, Claim 2, Claim 3, Claim 4, Claim 5
and Claim 6 are re-alleged and referenced herein as if set out in full. On or about
December 5, 2014, and possibly on occasions both before and after that date, Judge
Corey participated in and acted in concert with Mr. Torgerson, which constituted a
conspiracy of two or more persons Both Judge Corey and l\/Ir. Torgerson shared the
common objective of preventing or denying judgment for me in the Pederson case,
which under federal law deprived me of my right to the equal protection of the laws, and
my due process rights under the law, violating one or more of the federal statutes listed

in section A above, specifically including 42 USC sec. 1985.

Supporting Facts:

The actions or omissions of Judge Corey, acting in concert with the actions or
omissions of Torgerson formed the genesis of the conspiracy to deny my civil rights.
While Judge Corey may not have realized he was participating in a conspiracy that
resulted in the denial of the civil rights of an Alaska Native citizen, he most surely

intended to take the action, or omissions, that in concert with the actions or omissions of

Pederson v, Morse. Corey. Marston Peterson & Torgerson L`omp|ainl page 34

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 34 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

another person, Mr. Torgerson (and possibly Judge Morse), which resulted in the denial

of the equal protection of the law from me and violations of my due process rights

During Judge Corey’s hearing on my l\/lotion for Judgment Consistent with the
Opinion of the Supreme Court of Alaska, in Pederson, which was held the morning of
December 5, 2014, Judge Corey made it perfectly clear that he Was not going to be
issuing judgment in my favor, regardless of the Alaska Supreme Court’s Opinion recent-
ly having been issued mostly in my favor. In fact, during the hearing, Judge Corey
instead made it clear that for me to obtain judgment against the Arctic Slope Regional
Corp. (“ASRC"') from his court would require another appeal to the Supreme Court.

When he made this clear to me, he also had discussions with l\/lr. Torgerson about
how long the initial appeal to the Supreme Court had taken, clearly to assure Torgerson
that he could drag the case on at least that long. ln the edited recording to make himself
Sound neutral Judge Corey says “anyone" when asking how long the appeal took, but
“anyone” was not actually said during the hearing This edit was made because 1 raised
the issue ofthe discussion of how long a delay could be achieved between Judge Corey
and Torgerson in my motion to disqualify.

Judge Corey had signilicant discussion about the “changed the law” theory first
advanced by Mr. Torgerson during the December 5, 2014 hearing This allowed Mr.
Torgerson to advance and argue for additional objectives that “sprung” from the theory,
namely that the proper purpose had to be re-opened and that a new trial had to be sched-

Pedcrson v. Morse Corey. Marston Peterson & Torgerson Complaint page 35

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 35 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

uled. They worked together to fashion the 70 day time period in which ASRC was
supposed to gather records that complied with the Supreme Court’s ruling; but no
additional records have been provided to me or entered into evidence in the case lt
appeared as though the whole act had been orchestrated and choreographed between the
two players beforehand ln short. Judge Corey and Mr. Torgerson acted in concert to
delay or avoid complying with the remand orders and rulings of the Supreme Court,
actions which had the effect of denying me the equal protection of the enforcement of
the inspection statute that white stockholders Would likely receive

The subsequent events discussed in Claim l above reinforce the allegation of a
conspiracy between Judge Corey and Mr. Torgerson to deny me my rights to equal
protection and due process. Rather than rehashing the facts and events here, 1 will
instead point out how the actions of Judge Corey, working in concert with Mr.
Torgerson deprived me of my civil rights and the facts that support this claim. Whenl
reviewed the transcript filed by Mr. Torgerson, it was evident to me that some material
statements by Judge Corey were not in the transcript, primarily the “changed the law”
discussion including the comment that “Judge Tan got it right.” Mr. Torgerson filed the
transcript, not only for the benefit of his client, but also to protect Judge Corey from the
potential ramifications of the comments and the way he acted during the December 5
hearing Again the two defendants worked in concert to produce and file inaccurate

evidence to my disadvantage violating my civil rights.

Pederson v. Morse Corey. Marston Peterson & `l`nrgcrson Complainl page 36

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 36 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

The transcript did not include statements made by Judge Cory during the hearing;
this evidence was filed with a pleading in which Judge Corey and Mr. Torgerson also
shared a common objective The shared objective had the effect, both directly and
indirectly of denying my right to the equal protection of the law and the due process of
law, violating my civil rights l\/lr. Torgerson must have known the recording and
transcript were inaccurate Lawyers tend to recognize when unfavorable evidence for
their interests exist. Keeping Judge Corey, an extremely favorable judge for ASRC,
openly biased and clearly on their side in the hearing was important to Torgerson’s case
so when the favorable transcript was produced and filed it had to be apparent that it was
inaccurate and it follows that the recording from which it was made was also inaccurate

In addition, the final statement by Mr. Torgerson on the recording I obtained from
the clerk is more than the "'thank you” to 1 udge Corey that l recall and noted in my
Motion to Disqualify. lt is also more than what Judge Corey noted in his denial of my
motion as simply a “thank you.” Torgerson must have remembered and recognized that
what was submitted on the transcript at least was materially different than what he
actually said during the hearing

Mr. Torgerson is also the genesis of the ludicrous “changed the law” theory. This
discredited legal theory coined by Torgerson resulted in furthering the shared objective
of Judge Corey to delay the case until he hoped l had submitted and gave up my rights

under AS 10.06.430. and Judge Marston’s objective shared with l\/lr. Torgerson of the

Pederson v. Morse Corey, Marston Peterson & 'l`orgcrson Complaint page 37

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 37 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

actual exoneration of his client. The actions of Torgerson Judge Corey and Judge
Marston were undertaken despite all of them being very experienced attorneys who
knew or should have known the "changed the law” theory was baseless

The combined effect of Judge Corey’s and Mr. Torgerson’s collective actions,
combined with Judge Marston’s and Judge Peterson’s actions or omissions, acting in
concert to achieve a shared objective the facilitating and issuing of the erroneous
rulings of the assigned judges, which prevented enforcement of the Supreme Court’s
rulings, was to deny me the equal protection of the laws that any other Alaskan citizen
and corporate stockholder would have received under the law; specifically the enforce-
ment of the provisions of AS 10.06.430, Alaska’s corporate inspection statute, as guar-
anteed by 43 USC sec. 1606 (h) (1) (A), and the proper application ofa ruling of the

Supreme Court of Alaska.

Claim 8: The allegations made above in Claim l, Claim 2, Claim 3, Claim 4, Claim 5,
Claim 6 and Claim 7 are re-allcgcd and referenced herein as if set out in full. After
Judge Corey was relieved of responsibility over the Pederson case after only a few
months, Judge Marston was assigned to preside over the case He almost immediately
began the continuation of the process that had begun under Judge Corey, while also
acting in concert with l\/lr. Torgerson, to relieve ASRC of liability despite the rulings in
the Opinion of the Alaska Supreme Court. Both Judge Marston (like Judge Corey
before him) and Mr. Torgerson shared the common objective of preventing or denying

Pederson v. Morse Corcy_ Marston. Peterson & 'l`orgcrson Complainr page 38

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 38 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

judgment for me in the Pederson case, which under federal law deprived me of my right
to the equal protection of the laws, and my due process rights under the law, violating
one or more of the federal statutes listed in section A above, specifically including 42

USC sec. 1985.

Supporting Facts:

After the denial of my motion forjudgment by Judge Corey, I prepared a more
comprehensive Motion for Summary 1 udgment to address the shortcomings pointed out
by the court and to do the “more work” that had to be done to prove liability. Mind you,
extensive motion practice had been done and a trial had been completed prior to appeal
The material facts were no longer in dispute The statute required written demand
which contained a proper purpose for inspection, and a denial of the demand by a
company officer. These had occurred and had been documented at trial and in the
Supreme Court Opinion

Torgerson opposed my motion with his “changed the law" theory claiming it
exonerated ASRC and entitled them to a "‘do over” all the way to starting over by re-
sponding to my demands as if none of the prior litigation had even occurred Judge
Marston, like Judge Corey before him, adopted Torgerson’s theory and denied my
motion on that basis, ruling there could be not liability. in doing so, Judge Marston
continued the conspiracy began by Judge Corey, by intentionally adopting an erroneous

legal theory to exonerate Torgerson’s client.

Pederson v. Morsc. Corey. Marston Peterson & 'l`orgcrsnn Complaint page 39

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 39 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

Additional facts supporting the conclusion that Judge Marston intentionally ad-
vanced the conspiracy to deny my rights are highlighted in Claim 6 above. I will simply
summarize some of them hers to point out how Judge Marston’s actions or omissions,
acting in concert with Torgerson, and most importantly, his predecessor, Judge Corey,
resulted in the conspiracy that denied my civil rights, in violation of the federal statutes
listed on page l, specifically 42 USC 1985.

At a status conference held on or about July 18, 2016, Mr. Torgerson, falsely
claimed that I had agreed with ASRC’s claim that ASRC had provided all the records
they were obligated to provide me. Judge Marston used my response as one of his
reasons for denying my motion for summary judgment in his “order granting partial
summary judgment.” The basis of the denial was that the comments elicited by
Torgerson’s lie during the hearing had demonstrated that there was a factual “dispute”
over whether ASRC had actually provided the records or not. This was an example of
the defense counsel and court working in concert towards the common objective of
denying my summary judgment motion in the face of the Supreme Court’s directive
issued to Judge Marston.

Another example of Mr. Torgerson and Judge Marston working together to
achieve their shared objectives was Torgerson’s response to my fourth motion for
summary judgment; his “ruling” in a Notice of Mootness, that my fourth motion and my

motion for the court to comply with the rulings of the Alaska Supreme Court were each

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 40

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 40 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

simply “another” motion for reconsideration and were both therefore moot and that he
Was not required to respond unless “directed” to do so by Judge Marston.

These are all examples of Mr. Torgerson working in concert with Judge Marston
to achieve their shared objective of avoiding and preventing the implementation of the
rulings of the Alaska Supreme Court while they worked together to develop the factual
basis, “lack of a proper purpose” to allow ASRC to avoid liability. Perhaps more im-
portantly, the conspiracy created by the Judges, Corey and Marston working in concert
to advance not only Torgerson’s objective of relieving his client of liability, but also
what seems to be the Alaska Courts objective of supporting large Regional Native
corporation executives like ASRC’s.

It seems to be an objective of the Alaska courts to create the impression amongst
these Native Corporation leaders that state jurisdiction over the states Native lands and
Native people is beneficial. Perhaps it is to the small handful of wealthy corporate
executives The treatment I have received from the several courts, along with the
Natives Who make up the 36% of state prison inmates indicates that state court jurisdic-
tion over us is quite clearly a negative consequence of ANCSA. A veritable nightmare
of epic proportions; not unlike the treatment a Black practitioner and Black citizens
would receive in the courts of states like Alabama or Mississippi in the l960’s.

This sec. 1985 conspiracy between Judge Marston, the other judges involved in

the Pederson case and Mr. Torgerson, which began when Judge Corey adopted

Pederson v. Morse. Corey, Marston, Peterson & Torgerson Complaint page 4|

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 41 of 49

 

10

11

13

14

15

15

17

18

19

20

21

22

23

24

25

 

Torgerson’s “changed the law” theory, has effectively denied my equal protection under
the law for most ofthe last four years since remand. The combined effect of J udge
Corey’s, Judge Marston’s and Mr. Torgerson’s collective actions, combined with Judge
Peterson’s actions or omissions. acting in concert to achieve a shared objective, the
facilitating and issuing of the erroneous rulings of the assigned judges, which prevented
enforcement of the Supreme Court’s rulings, was to deny me the equal protection of the
laws that a white Alaskan citizen and corporate stockholder would have received under
the law; specifically the enforcement ot` the provisions of AS 10.06.430, Alaska’s
corporate inspection statute, as guaranteed by 43 USC sec. 1606 (h) (1) (A), and the
proper application of a ruling of the Supreme Court of Alaska, along with the taking of

the value of my stock without due process

Claim 9: The allegations made above in Claim l, Claim 2, Claim 3, Claim 4, Claim 5,
Claim 6, Claim 7 and Claim 8 are re-alleged and referenced herein as if set out in full.
After Judge Marston was apparently removed from presiding over the Pederson case
perhaps as far back as February of this year. Judge Peterson was assigned to preside
over the case after a brief period when Judge Morse apparently oversaw the case. Like
Judge Marston before him, Judge Peterson has almost seamlessly stepped in to continue
the process began by Judge Corey, and continued by Judge Marston, while also acting in
concert with Mr. Torgerson._ the clear objective of which is to relieve ASRC of liability
despite the rulings in the Opinion of the Alaska Supreme Court. Three separate An-

i-‘ederson v. Morsc. Corcy. Marston, Peterson & Torgerson Complainl page 42

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 42 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

chorage Trial Court Judges now, Peterson, Marston, and Corey have pursued and ad-
vanced the common objective of preventing or denying judgment for me in the Pederson
case, which under federal law deprived me of my right to the equal protection of the
laws, and my due process rights under the law, violating one or more of the federal

statutes listed in section A above, specifically including 42 USC sec. 1985.

Supporting Facts;

After taking over the case, Judge Peterson has issued the ruling that Judge Mars-
ton was planning to issue when he ordered Torgerson and me to submit briefs on wheth-
er the proper purpose issue should be re-opened and whether ASRC would be allowed
discovery to gather evidence that the court can use to eventually rule, on factual
grounds; that Pederson does NOT have a proper purpose and that therefore ASRC is
exonerated for denying his inspection demands.

Judge Peterson, predictably, ruled on both issues in ASRC’s favor. In his lengthy
and what seems to be at first blush, legally defensible order (possibly what he was
tasked to produce), Judge Peterson is careful to not appear to be overly biased in
ASRC’s favor; but the result is undeniable and as transparent as a clear glass window.
Torgerson and ASRC have been granted their long sought “do-over”; the proper purpose
issue, despite being conceded at trial is revived post appeal, and a new trial will soon be
scheduled, where it is equally as predictable that Judge Peterson will find that ASRC has

proven that I lack the necessary proper purpose.

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 43

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 43 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

The path is as clear as a surveyors marked path for an upcoming highway. It has
been a four year path to finally reach this point and Judge Peterson has been brought in
as the closer for the team. To finish the game and send me home after a strike out. The
new judge might well have proven his commitment and worth to the team, and all he has
to do is to continue to deny my rights to the conclusion of the case over which he now

presides.

All predictions aside, the specific acts that Judge Peterson committed in further-
ance of the conspiracy began by Judge Corey and continued by Judge Marston now
include his issuing the order of August 23, 2018. The Order continued the practice of
the prior judges assigned Since remand of blatantly ignoring the actual remand orders of
the Alaska Supreme Court Opinion issued over four years ago now. None of the three
courts assigned has taken a single step towards addressing and resolving the remanded
issues while continuing to doggedly pursue an issue that was not remanded at all for
further proceedings by the trial court on remand. For to address the remanded issues,
particularly the constructive denial of my demands as found by the Supreme Court
would surely result in ASRC being found liable for denying my demands.

None of the courts, including Judge Peterson now, have even acknowledged this
portion of the ruling, which clearly and undoubtedly denies me the equal protection of
the law and my rights to due process of law. Instead they continue to march toward a
new trial to re-litigate the proper purpose issue, which is the only avenue available to

Pederson v. Morse. Corey. Marston, Peterson & Torgerson Complaint page 44

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 44 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

ASRC for exoneration This is why the focus of the conspiracy is so laser focused on
reviving and re-litigating the issue, to the continuing harm of my civil rights. Also like
the priorjudges, Judge Peterson spends most of the order justifying improperly taking
jurisdiction of an issue that was not remanded, the proper purpose issue.

This potential outcome of the conspiracy, furthered by the action or omissions of
Mr. Torgerson and each successive judge assigned, to deny my civil rights can only be
prevented by one court; this Court. The conspiracy, furthered by the intentional acts of
each successive judge that has presided over the Pederson case since remand in further-
ance of the conspiracy has denied and continues to deny my civil rights, in violation of
the statutes listed on page l, specifically including 42 USC sec. 1985, while also taking

the value of my stock without due process of law.

Claim 10: The allegations made above in Claim 1, Claim 2, Claim 3, Claim 4, Claim 5,
Claim 6, Claim 7, Claim 8 and Claim 9 are re-alleged and referenced herein as if set out
in full. Judge Morse’s contribution to the conspiracy has been his or the courts over
which he presides, repeated replacements of the presiding judge on the case, I don’t
know if I will be able to prove his exact involvement in the removal and appointment
process, but if there is evidence of such action, it will clearly have been action that was
intentional and in furtherance of the conspiracy of at least three Superior Courtjudges
working in the Anchorage Trial Courts. The conspiracy was facilitated and furthered

by the actions of Judge Morse, furthered by the intentional acts of each successive judge

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Comp|aint page 45

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 45 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

that has presided over the Pederson case since remand in furtherance of the conspiracy
which has denied and continues to deny my civil rights, in violation of the statutes listed
on page l, specifically including 42 USC sec. 1985, which has also reduced the value of

my stock significantly without due process of law.

Supporting Facts:

Judge Morse issued Orders in the Pederson case, in between the assignments of
Judge Marston and Judge Peterson, and he failed to take any action to ensure compli-
ance with the Opinion of the Supreme Court of Alaska by the judges under his apparent
supervision. He had to become familiar with the case to rule on at least one of the
orders he ruled upon. By this act or omission, he participated in the furtherance of the
objective of the conspiracy, in addition to any role he played in the removal or assign-
ment of the other three judges.

Judge Morse knew or should have known what was occurring with my case and the
actions and omissions of the assigned judges under his supervision that was depriving
me of, and continues to deprive me of the equal protection of the law and my right to
due process, Judge Morse may even have played a role in directing the actions or
omissions of the judges assigned to my case under his supervision Judge Morse worked
in a supervisory capacity over the three judges discussed above who working in concert
deprived me of my right to the equal protection of the law. He likely could have di-

rected action consistent with the Opinion of the Alaska Supreme Court but failed to do

Pederson v. Morse. Corey. Marston, Peterson & Torgerson Comp|aint page 46

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 46 of 49

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

so. This is a glaring omission that continues to cause me harm in violation of my civil
rights.

Three separate Anchorage Trial Court Judges under the supervision of and possi-
bly assigned to the case by Judge Morse, Judges Peterson, Marston, and Corey have
pursued and advanced the common objective of preventing or denying judgment for me
in the Pederson case, which under federal law deprived me of my right to the equal
protection of the laws, and my due process rights under the law. Because of the actions
or omissions of the judges including their supervisor Judge Morse, working in concert to
achieve the Same objective, which denied my equal protection and due process rights,
they are all co-conspirators violating one or more of the federal statutes listed in section

A above, Specifically including 42 USC sec. 1985 .
D. Previous Lawsuits

The state court case discussed in this complaint Case seeks inspection of corporate
records of defendant The defendant is not the same as defendants in this complaint, and
cause of action is different, a state law claim based on a state statute.

Lawsuit 1. Pederson v. ASRC, Case No. 3AN-09-10971CI

Plaintiff: Rodney S. Pederson
Defendant: ASRC
Court: Anchorage Trial Court

Judge: Andrew Peterson Case No: 3AN-09-10971CI

Date Filed: August 2009 Disposition: StillPending

Pederson v. Morse, Corey, Marston, Peterson & Torgerson Complaint page 47

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 47 of 49

 

10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

 

E. Request for Relief
Based on the forgoing, Plaintiff requests relief as f`ollows:

l. A money judgment to be entered ONLY against Defendant J ames E.
Torgerson and Stoel Rives in favor of Plaintiff, in an amount to be determined at trial;

and

2. Injunctive or other relief that the court finds applicable and appropriate

to prevent the continuing violations of Plaintiffs civil rights; and

3. Injunctive or other relief to ensure the Defendants comply with any
applicable court rulings and any applicable statutes to prevent further harm to Plaintiff;

and

4. Costs, interest and attorney fees as allowed by law, including but not

limited to, costs and fees allowed by statutes, court rules or case law; and

5. All other relief the court deemsjust in equity and/or law.

Plaintiff demands a trial by jury. _X_Yes HNO

DECLARATION UNDER PENALTY OF PER.]URY

The undersigned declares under penalty of perjury that he is the plaintiff
in the above action, that he has read the above civil rights complaint and
that the information contained in the complaint is true and correct

Pederson v. Morsc. Corey. Marston, l’ctcrson & Torgerson Comp|.'iim page 48

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 48 of 49

 

10
11
12
13
14
15
1a
17
1a
19
20
21
22
23
24

25

 

Executed at Anchorage, Alaska on October 23, 2018

% w~\--e
Plaintiff: Rodney Pederson

 

Rodney Pederson, Pro Se
3705 Arctic Blvd. #1587
Anchorage, AK 99503

Certificate of` Service:

The undersigned certifies that a copy of this document and attachments was served on October 23, 20l8
by US Certified Mail, Return Receipt chuested upon the following:

James E. Torgerson Judge Michael Corey Judge Erin Marston
Stoe| Rives Anchorage Trial Court Anchorage Trial Court
510 L sr,, sie. 500 325 w 4“‘ Ave_ 825 w 4"‘ Ave.
Anchorage, AK 9950] Anchorage, AK 9950| Anchorage, AK 99501
Judge Andrew Peterson Judge William Morse

Anchorage Trial Court Anchorage Tria| Court

325 w 4"‘ Ave. 325 w 4"‘ Ave.

Anchorage, AK 9950| Anchorage, AK 9950|

W\/\

Rodney Pederson

 

Pederson v. Morsc. Corcy_ Marston. Peterson & Torgerson Complaint page 49

Case 3:18-cV-00252-RRB Document 1 Filed 10/23/18 Page 49 of 49

 

